AFFIDAVIT - RETURN OF SERVICE
THE DOWNTOWN SOUP KITCHEN D/B/A DOWNTOWN HOPE

CENTER
Plaintiff(s),

FILE STAMP
Case Number: 3:21-CV-00155-SLG

vs.
MUNICIPALITY OF ANCHORAGE, ANCHORAGE EQUAL RIGHTS

COMMISSION, ET AL.
Defendant(s).
)

I solemnly swear or affirm that on 7/19/2021, at 9:15 AM, I served the following documents:

SUMMONS IN A CIVIL ACTION, CIVIL COVER SHEET, EXHIBIT 1-4, MOTION AND APPLICATION OF
NON-ELIGIBLE ATTORNEY FOR PERMISSION TO APPEAR AND PARTICIPATE IN THE UNITED
STATED DISTRICT COURT FOR THE DISTRICT OF ALASKA FOR DAVID A. CORTMAN, MOTION
AND APPLICATION OF NON-ELIGIBLE ATTORNEY FOR PERMISSION TO APPEAR AND
PARTICIPATE IN THE UNITED STATED DISTRICT COURT FOR THE DISTRICT OF ALASKA FOR
JEREMIAH J. GALUS, MOTION AND APPLICATION OF NON-ELIGIBLE ATTORNEY FOR
PERMISSION TO APPEAR AND PARTICIPATE IN THE UNITED STATED DISTRICT COURT FOR THE
DISTRICT OF ALASKA FOR KATHERINE L. ANDERSON, MOTION AND APPLICATION OF NON-
ELIGIBLE ATTORNEY FOR PERMISSION TO APPEAR AND PARTICIPATE IN THE UNITED STATED
DISTRICT COURT FOR THE DISTRICT OF ALASKA FOR RYAN J. TUCKER, VERIFIED COMPLAINT,
CORPORATE DISCLOSURE STATEMENT, (PROPOSED) ORDER GRANTING MOTION FOR
PRELIMINARY INJUNCTION, DECLARATION OF J.A., DECLARATION OF M.I. DECLARATION OF
SHERRIE LAURIE, DECLARATION OF T.E., EXHIBIT 1-2, MEMORANDUM IN SUPPORT OF
PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION, MOTION FOR PRELIMINARY
INJUNCTION, NOTICE OF RELATED CASE
upon the therein named MUNICIPALITY OF ANCHORAGE at 632 W. 6TH AVENUE, SUITE 250,
ANCHORAGE, ALASKA 99501, by handing and leaving a true and correct copy with JENNA BRISTER,
EXECUTIVE ADMINISTRATIVE ASSISTANT, AUTHORIZED TO ACCEPT SERVICE ON BEHALF OF

MUNICIPALITY OF ANCHORAGE.

 

DOUGLAS CALLISON
Civilian Process Server

    

SUBSCRIBED AND SWORN to or affirmed before me this July 22, 2021 in Anchorage, Alaska.

en C.
Notary Public in and for the State of Alaska

 

Client: ALLIANCE DEFENDING FREEDOM
Client Contact: JESSICA PERSKE My Commission Expires: 5/29/2024

File Number:
Service Fee: $100.00

North Country Process, Inc.
P.O. Box 101126
Anchorage, Alaska 99510
Office: (907) 274-2023

Fax Line: (907) 274-2823

  
  
 

hg

iy
Wy,

aul
~~

‘
S ak ‘

NCPI@alaska.net “AEE SS
Other Costs: $42.60
Return No.: 204832
$142.60

Total Service Fees:

Case 3:21-cv-00155-SLG Document 19 Filed 07/27/21 Page 1of3
AO 440 Rev, (2/09) Sunimons in a Civil Action
UNITED STATES DISTRICT COURT
for the
District of Alaska

THE DOWNTOWN SOUP KITCHEN dib/a
DOWNTOWN HOPE CENTER,

 

Plaintiff
v. Civil Action No. 3:21-cv-00155-SLG

MUNICIPALITY OF ANCHORAGE, ANCHORAGE
EQUAL RIGHTS COMMISSION, et al.,

Defendant

Nee ne Ne Nae Nee tee ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Municipality of Anchorage
632 W. 6th Avenue, Suite 730
Anchorage, Alaska 99501

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or cmployce of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorncy,
whose name and address are: Ryan J. Tucker

Alliance Defending Freedom
15100 N. 90th Sireet
Scottsdale, AZ 85260

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
Ee Ole res

cot te

‘Vhs
=~ 49 CLERK OF GOYRY

Zz

Signature of Clerk or Deputy Clerk

    
   
 

  

Date: _ Wi/2l

Case 3:21-cv-00155-SLG Document 19 Filed 07/27/21 Page 2 of 3
AO 840 (Rev 1209) Stimmens ina Cis) Avian (Pope 23

 

Civil Action No.

PROOF OF SERVICE
This section should not be filed with the court unless required hy Fed. R. Civ. P. 4 ff
. f ,

 

This summons for frame of individual aud title. fanny) Aes &

was received by me on (date)

A personally served the summons on the individual at golace) E233 to GS Poe

on (date) , or

fT left the summons at the incividual’s residence or usual place of abode with (iame)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or
| served the summons ob faame of individual) , who ts
designated by law to accept service of process on behalf of mame of organization) Wes &
on . - a
Jenne Sister onda) “Ply (am, 50
C} I returned the summons unexccuted because or

C1 Other (specifiy:

My fees are $ far travel and $ for scrvices, for a total of $ 0.00

1 declare under penalty of perjury that this information is true.

Date: J- QB - "Al . ~ ) CoQ sar

Server's signature

Qe ug kus CON aa

Printed name and title

eo Vor LQURS Basega Bt FESO

Server’s address

Additional information regarding attempted service, etc:

Case 3:21-cv-00155-SLG Document 19 Filed 07/27/21 Page 3 of 3
